REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claim 1, 4 - 8, 11 - 15, 18 - 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claims 3, 10, 17, several of the features of these claims were known in the art as evidenced by CHUA et al (U.S. PG Pub. No. 2020/0410231), which discloses obtaining a plurality of characters and character information (e.g., “bounding boxes”) of each of the plurality of characters in a target document at: ¶¶ [0041]; ¶ [0058] and FIG. 15:

    PNG
    media_image1.png
    258
    793
    media_image1.png
    Greyscale

CHUA discloses generating a character fully-connected graph (e.g., “graph 644”) based on the plurality of characters and the character information (e.g., “bounding boxes”), wherein the character fully-connected graph comprises character vertices (e.g., “vertices” or “nodes”) and edges among the plurality of character vertices at: ¶¶ [0042]-[0044], [0046]-[0047], [0050] and FIG. 7

    PNG
    media_image2.png
    362
    790
    media_image2.png
    Greyscale

CHUA discloses obtaining a spatial semantic feature (e.g., “row data and column data”) of each of the plurality of characters at: ¶¶ [0044], [0047].
CHUA discloses generating types of the character vertices (e.g., “vertices”) based on the character information (e.g., “bounding boxes”) of each of the plurality of characters at ¶¶ [0041](“Bounding boxes for each of the characters/words can also be detected, where each bounding box has two associated pairs of x-y coordinates, for example corresponding to the top left corner and the bottom right corner of that bounding box... As such, a set of vertices can be detected for the bounding boxes.”); ¶ [0046]; ¶ [0059] and FIG. 16

    PNG
    media_image3.png
    282
    788
    media_image3.png
    Greyscale

CHUA discloses generating types of the edges (e.g., “same-row label” or “same-column label”) based on the spatial semantic feature (e.g., “row data and column data”)  of each of the characters, and the character information (e.g., “bounding boxes”) at: ¶¶ [0041]-[0044](“[E]ach bounding box is converted into a node/vertex ... In some embodiments, the assignment of the labels is based on all or any subset of: a distance between the features representing the pair of nodes…”); [0046]-[0047] (“generating a pair of format classification labels for each edge from the multiple edges based on the predicted row data and column data…”); ¶ [0050].
CHUA discloses obtaining a document layout (e.g., “”) of the target document based on the types of the character vertices (e.g., “vertices”) and the types of the edges (e.g., “same-row label” or “same-column label”) at: ¶ [0043](“After label assignment has been completed, rows of the table can be detected by removing, from the graph, edges for which the same-row label is negative, and columns of the table can be detected by removing, from the graph, edges for which the same-column label is negative.”); ¶ [0046].
However, CHUA does not disclose obtaining a plurality of sample characters and sample character information of each of the plurality of sample characters in a sample document; generating a sample character fully-connected graph based on the plurality of sample characters and the sample character information of each of the plurality of sample characters; masking part of the plurality of sample characters in the sample character fully-connected graph; inputting the sample character fully-connected graph after the masking into the spatial language model to generate predicted characters at masked positions; and training the spatial language model based on the sample characters at the masked positions and the predicted characters at the masked positions.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID F DUNPHY whose telephone number is (571)270-1230. The examiner can normally be reached 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 5712727332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID F DUNPHY/Primary Examiner, Art Unit 2668